Exhibit 10.3

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”),
dated as of December 19, 2011, is made by and among Real Goods Solar, Inc., a
Colorado corporation (the “Company”), Gaiam, Inc., a Colorado corporation
(“Gaiam”), and Riverside Renewable Energy Investments, LLC, a Delaware limited
liability company (“Riverside”). Collectively, Gaiam, and Riverside are referred
to as the “Shareholders” and individually as a “Shareholder.”

WHEREAS, Gaiam beneficially owns shares of the Company’s Class A common stock,
par value $.0001 per share (the “Class A Common”);

WHEREAS, pursuant to the terms and subject to the conditions of that certain
Agreement and Plan of Merger (the “Merger Agreement”) effective as of June 21,
2011 by and among the Company, Earth Friendly Group Holdings, LLC, and
Riverside, the Company has issued 7,830,647 shares of Class A Common to
Riverside; and

WHEREAS, pursuant to a registration rights agreement dated May 8, 2008 (the
“Original Agreement”), the Company granted to Gaiam certain rights with respect
to its Registrable Securities, as defined herein, and the Company has agreed to
amend and restate the Original Agreement to grant Gaiam, Riverside certain
rights with respect to Registrable Securities.

NOW, THEREFORE, in consideration of their mutual promises, the parties hereby
agree as follows:

ARTICLE I

DEFINITIONS, CONSTRUCTION AND CONSENTS

Section 1.1. CERTAIN DEFINITIONS. As used in this Agreement, the following terms
shall have the following meanings:

“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.

“Demand Registration” shall have the meaning ascribed to such term in
Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Initiating Holders” means, collectively, holders who properly initiate a
registration request under this Agreement.

“Person” means any individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision).

“Piggyback Registration” shall have the meaning ascribed to such term in
Section 2.2(a).



--------------------------------------------------------------------------------

“Registrable Securities” means the Class A Common beneficially owned by the
Shareholders or received or receivable by the Shareholders or their transferees,
and any other securities received on account of the Class A Common in any stock
split, stock dividend, recapitalization or similar event; provided, however,
that such securities will cease to be Registrable Securities when any of the
following shall have occurred: (i) they have been distributed to the public
pursuant to an offering registered under the Securities Act; or (ii) are sold
pursuant to Rule 144 under the Securities Act (or any similar rule then in
force). For purposes of this Agreement, a Person will be deemed to be a holder
of Registrable Securities whenever such Person has the right to acquire directly
or indirectly such Registrable Securities from the Company (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.

“Securities Act” means the Securities Act of 1933, as amended.

Section 1.2. INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT. The definitions
in Section 1.1 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine or neuter form. The words “include,”
“includes” and “including” when used in this Agreement shall be deemed to be
followed by the phrase “without limitation.” The headings contained in this
Agreement are inserted for convenience only and shall not constitute a part
hereof. This Agreement shall be construed in accordance with its fair meaning
and shall not be construed strictly against the drafter.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Demand Registrations.

(a) Requests for Registration. Subject to the limitations contained in this
Agreement, at any time after the first anniversary of this Agreement, and from
time to time thereafter until the termination of this Agreement, Gaiam or
Riverside may request registration under the Securities Act of all or part of
their Registrable Securities. All registrations requested pursuant to this
Section 2.1(a) are referred to in this Agreement as “Demand Registrations.” Each
request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered. Within 10 business days after
receipt of any such request, the Company will give written notice of such
requested registration to the other holders of Registrable Securities and,
except as provided in Section 2.1(c) below, will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 10 business days after the receipt
of the Company’s notice.

(b) Number and Size of Requests. Gaiam and Riverside will each be entitled to
request two (2) Demand Registrations on Form S-1 or any similar long form
registration statement and unlimited Demand Registrations on Form S-3 or any
similar short form registration statement. No underwritten Demand Registration
shall be requested for an offering with an anticipated aggregate offering price,
net of underwriting discounts and commissions, of less than $10 million,
determined as of the date such demand is made.

 

2



--------------------------------------------------------------------------------

(c) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company and the
holders of Registrable Securities participating in such registration that in
their opinion the aggregate number of securities requested to be included in
such offering exceeds the number of securities which can be sold in an orderly
manner in such offering within a price range acceptable to the holders of a
majority of the Registrable Securities requesting registration, the Company will
include in such registration, prior to the inclusion of any other securities,
the maximum number of Registrable Securities requested to be included by the
holders requesting such Demand Registration, which in the opinion of such
underwriters can be sold in an orderly manner within such price range, pro rata
among the respective holders thereof on the basis of the amount of Registrable
Securities requested to be included in such offering by such holder.

(d) Restrictions on Demand Registrations. (i) Notwithstanding the foregoing
obligations, if the Company furnishes to holders requesting a registration
pursuant to this Section 2.1 a certificate signed by the Company’s chief
executive officer stating that in the good faith judgment of the Company’s Board
of Directors it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such registration, and any time periods
with respect to filing or effectiveness thereof shall be tolled correspondingly,
for a period of not more than thirty (30) days after the request of the
Initiating Holders is given; provided, however, that the Company may not invoke
this right more than once in any twelve (12) month period, and provided,
further, that in such event, the Initiating Holders will be entitled to withdraw
such request and, if such request is withdrawn, such Demand Registration will
not count as one of the permitted Demand Registrations and the Company will pay
all registration expenses in connection with such registration.

(ii) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1 (i) during the ninety (90) days
following the effective date of, a Company-initiated registration or any Demand
Registration; or (ii) if the Initiating Holders propose a registration on a Form
S-1 to dispose of shares of Registrable Securities that may be immediately
registered on Form S-3 pursuant to a request made pursuant to Section 2.1(b).

(e) Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of
Gaiam and Riverside, enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder (i) to include such securities in any registration unless,
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that the inclusion
of such securities will not reduce the number of the Registrable Securities of
the holders that are included, or (ii) to demand registration of any securities
held by such holder or prospective holder.

 

3



--------------------------------------------------------------------------------

(f) Effective Registration Statement. A Demand Registration shall not be deemed
to have been requested until a registration statement with respect thereto shall
have been declared effective by the Commission (unless such Demand Registration
has not become effective due solely to the refusal of the Initiating Holders to
proceed; provided, such refusal is not due to the advice of their counsel that
the registration statement, or the prospectus contained therein, or other
documents incorporated by reference therein, contain or contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing), and, in such circumstances, if the
Commission shall not declare such registration statement effective within 90
days after the first filing of the registration with the Commission, then the
Initiating Holders will be entitled to withdraw such request and, if such
request is withdrawn, the Company will pay all registration expenses in
connection with such registration

Section 2.2. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (whether such registration is a primary
registration on behalf of the Company or a secondary registration on behalf of
other holders of the Company’s securities) and the registration form to be used
may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company will give prompt written notice to all holders of
Registrable Securities of its intention to effect such a registration and the
estimated price range of such offering and, except as provided in Section 2.2(b)
below, will include in such registration all Registrable Securities with respect
to which the Company has received written requests for inclusion therein within
5 business days after the receipt of the Company’s notice.

(b) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration and the managing underwriters advise the Company that
in their opinion the number of securities requested to be included in any
Piggyback Registration exceeds the aggregate number which can be sold in an
orderly manner in such offering within a price range acceptable to the Company,
the Company will include in such registration, first, the securities the Company
proposes to sell which, in the opinion of such underwriters, can be sold in an
orderly manner within such price range, second, the maximum number of securities
requested to be included in such registration by any Person pursuant to any
demand registration which in the opinion of such underwriters can be sold in an
orderly manner within such price range, pro rata among the holders of such
securities on the basis of the number of shares owned by each such holder,
third, the Registrable Securities and any other securities requested to be
included pursuant to other registration rights in such registration which in the
opinion of such underwriters can be sold in an orderly manner within such price
range, pro rata among the holders of such securities on the basis of the number
of shares owned by each such holder, and fourth, any other securities requested
to be included in such registration which in the opinion of such underwriters
can be sold in an orderly manner within such price range, pro rata among the
holders of such securities on the basis of the number of shares owned by each
such holder.

 

4



--------------------------------------------------------------------------------

Section 2.3 Holdback Agreement And Other Registrations.

(a) Holders of Registrable Securities. Each holder of Registrable Securities
whose Registrable Securities are covered by a registration statement filed
pursuant to Section 2.1 or 2.2 of this Agreement agrees, and will confirm such
agreement in writing if such holder is so requested (pursuant to a timely
written notice) by the managing underwriter or underwriters in an underwritten
offering, not to effect any public sale or distribution of any of the Company’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 under the Securities Act during the 10-calendar day period
prior to, and during the 90-calendar day period (or such shorter period as to
which the managing underwriter or underwriters may require of any officer,
director or other stockholder bound by any similar limitation in connection with
any underwritten public offering) beginning on, the closing date of each
underwritten offering made pursuant to such registration statement. If a request
is made pursuant to this Section 2.3(a), the time period during which a
registration under Section 2.1 (a) or (b) is required to remain continuously
effective pursuant to this Agreement will be extended by 180 days or such
shorter period that will terminate when all Registrable Securities included in
such registration statement have been sold pursuant to such registration
statement.

(b) The Company. The Company agrees not to effect any sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities (other than the issuance of such securities
pursuant to the terms of any Company stock option or other long term incentive
plan), during the seven days prior to and during the 90-day period beginning on
the effective date of any underwritten Demand Registration or any underwritten
Piggyback Registration (except as part of such underwritten registration or
pursuant to registrations on Forms S-8, S-4 or any successor forms), unless the
underwriters managing the registered public offering otherwise agree; provided,
that, the provisions of this Section 2.3(b) shall not prevent the conversion or
exchange of any securities pursuant to their terms into or for other securities.

Section 2.4. Registration Procedures. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company will use reasonable efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof. Pursuant to such registration, the
Company will as expeditiously as possible:

(a) as soon as practicable but in any event within 60 days of a request for
registration of Registrable Securities, prepare and file with the Commission a
registration statement with respect to such Registrable Securities and use its
reasonable efforts to cause such registration statement to become effective
(provided that, before filing a registration statement or prospectus or any
amendments or supplements thereto, if requested the Company will furnish, to the
counsel selected by the holders of a majority of the Registrable Securities
covered by such registration statement, copies of all such documents proposed to
be filed, which documents will be subject to the review of such counsel);

 

5



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of either
(i) 90 days (subject to extension pursuant to the last paragraph of this
Section 2.4) or, if such registration statement relates to an underwritten
offering, such period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer, or (ii) such shorter period
as will terminate when all of the securities covered by such registration
statement have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement (but in any event not before the expiration of any longer period
required under the Securities Act), and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits), the prospectus included in such registration statement
(including each preliminary prospectus) and any other prospectus filed under
Rule 424 under the Securities Act and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

(d) if required, use its reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller or underwriter reasonably requests and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction);

(e) furnish to each seller of Registrable Securities a signed counterpart,
addressed to such seller (and the underwriters, if any) of:

(i) an opinion of counsel for the Company, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such seller and

(ii) a “cold comfort” letter, dated the effective date of such registration
statement (and, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement), signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement,

 

6



--------------------------------------------------------------------------------

covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and, in the case of accountants’ letter, such other
financial matters, and, in the case of the legal opinion, such other legal
matters, as such seller (or the underwriters, if any) may reasonably request;

(f) notify each seller of such Registrable Securities (at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act) of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any underwriter or any such seller, prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(i) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all relevant financial and other records, corporate
documents and properties of the Company, and use reasonable efforts to cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;

(j) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission.

Each holder of Registrable Securities agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.4(f) above, such holder will forthwith discontinue such holder’s
distribution of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 2.4(f)
above. In the event the Company shall give any such notice, the applicable time
period mentioned in Section 2.4(b) above during which a Registration Statement

 

7



--------------------------------------------------------------------------------

is to remain effective shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to
Section 2.4(f) above, to and including the date when each seller of a
Registrable Security covered by such registration statement shall have received
the copies of the supplemented or amended prospectus contemplated by
Section 2.4(f) above.

ARTICLE III

REGISTRATION EXPENSES

Section 3.1. Expenses Paid By The Company. Subject to the requirements of
Section 3.2, all expenses incident to any Demand Registration or Piggyback
Registration effected pursuant to this Agreement and the Company’s performance
of or compliance with this Agreement will be borne by the Company, including
without limitation all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, duplicating and printing expenses,
messenger and delivery expenses, and fees and disbursements of counsel for the
Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company.
In addition, in connection with any Demand Registration or Piggyback
Registration, the Company will bear the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed. In connection
with each Demand Registration, the Company will reimburse the holders of
Registrable Securities covered by such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration.

Section 3.2. Expenses Paid By The Holders Of Registrable Securities. Each holder
of securities included in any registration pursuant to this Agreement will pay
any underwriters’ discount or commission, and any other expenses incurred by
such holder which are not borne by the Company as provided above, including any
fees and expenses of counsel retained by such holder. Provided, however, that
the holders of securities who request any Demand Registration or Piggyback
Registration pursuant to this Agreement who subsequently withdraw such request
shall reimburse the Company for all costs incurred by the Company as described
in Section 3.1, unless such withdrawal is made for the reasons and in the manner
described in Sections 2.1(d) or (f) above.

ARTICLE IV

INDEMNIFICATION

Section 4.1. Indemnification By The Company. The Company agrees to indemnify, to
the extent permitted by law, each Person selling Registrable Securities pursuant
to any registration statement, such Person’s officers and directors, each other
Person who participates as an underwriter in the offering or sale of such
Registrable Securities, and each Person who controls such Person or underwriter
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses caused by (i) any untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto, (ii) any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (iii) any violation or alleged violation by the Company (or
any of its agents or affiliates) of the Securities Act, the Exchange Act,

 

8



--------------------------------------------------------------------------------

any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law. The Company will
reimburse such seller, and each such officer, director, underwriter and
controlling Person for reasonable legal or any other expenses incurred by them
in connection with defending any such loss, claim, liability, action or
proceeding, except insofar as the same arises out of or is based upon an untrue
statement, or omission, made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, or amendment or
supplement thereof, in reliance upon and in conformity with written information
prepared and furnished to the Company by such seller (or on its behalf)
specifically for use in the preparation thereof which information contained any
untrue statement of any material fact or omitted to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading. Provided, however, that the Company shall not be liable to any
Person who participates as an underwriter in any such registration or any other
Person who controls such underwriter within the meaning of the Securities Act,
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of such Person’s
failure to send or give a copy of the final prospectus, as the same may be then
supplemented or amended, to the Person asserting an untrue statement or omission
at or prior to the written confirmation of the sale of the securities to such
Person if such statement or omission was corrected in such final prospectus.

Section 4.2 Indemnification By The Holders Of Registrable Securities. In
connection with any registration statement in which a holder of Registrable
Securities is participating, each such participating holder of Registrable
Securities will furnish to the Company in writing such information regarding
such holder and, if such registration is not an underwritten registration, such
information regarding the distribution of such securities, as the Company
reasonably requests for use in connection with any such registration statement
or prospectus. If such registration statement or prospectus or any preliminary
prospectus or any amendment thereof or supplement thereto contains any untrue
statement of material fact contained in any information or affidavit so
furnished in writing by such participating holder, or if such information or
affidavit omits a material fact required to be stated therein or necessary to
make the statements therein not misleading, such holder, to the extent permitted
by law, will indemnify the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act) and all
other holders of Registrable Securities against any losses, claims, damages,
liabilities and expenses resulting from such untrue statement of material fact
or omission; provided that the obligation to indemnify will be individual and
several (and not joint or joint and several) with any other seller or
prospective seller of securities to each participating holder and will be
limited to the net amount of proceeds received by such participating holder from
the sale of Registrable Securities pursuant to such registration statement.

Section 4.3 Defense Of Claims. Any Person entitled to indemnification hereunder
will (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification, and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding provisions of this
Article IV, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without the indemnifying party’s consent (but such
consent will not be unreasonably withheld).

 

9



--------------------------------------------------------------------------------

Section 4.4 Survival; Contribution. The indemnification provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the transfer of
securities and the termination of this Agreement. If the indemnification
provided for in Section 4.1 of this Agreement is unavailable to a party that
would have been an indemnified party thereunder in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then the Company shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Company on the one hand and such indemnified party on the other in connection
with the claims which resulted in such losses, claims, damages or liabilities
(or actions in respect thereof). The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or such indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each holder of Registrable Securities agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 4.4. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this Section 4.4 shall include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding any provision of this Section 4.4 to
the contrary, each holder of Registrable Securities liability hereunder with
respect to any particular registration shall be limited to an amount equal to
the net proceeds received by such holder from the Registrable Securities sold by
such holder in such registration.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the indemnifying parties may have to the
indemnified parties.

Section 4.5 Registration And Qualification Under Other Securities Laws.
Indemnification similar to that specified above in this Article IV (with
appropriate modifications) shall be given by the Company and each seller of
Registrable Securities with respect to any required registration or other
qualification of securities under any federal or state law or regulation of any
governmental authority, other than the Securities Act.

Section 4.6 Advancement Of Expenses. The indemnification required by this
Article IV shall be made by periodic payments of the amount thereof during the
course of the defense, as and when bills are received or expense, loss, damage
or liability is incurred, subject to refund if it is determined the party
incurring such expenses is not entitled to be indemnified under this Agreement.
In the event that the Company does not assume the defense pursuant to
Section 4.1 of any action, suit, proceeding or investigation of which the
Company receives notice under this Article, any expenses (including attorneys’
fees) incurred by or on behalf of an indemnitee in defending an action, suit,
proceeding or investigation or

 

10



--------------------------------------------------------------------------------

any appeal therefrom shall be paid by the Company in advance of the final
disposition of such matter; provided, however, that the payment of such expenses
incurred by or on behalf of indemnitee in advance of the final disposition of
such matter shall be made only upon receipt of an undertaking by or on behalf of
indemnitee to repay all amounts so advanced in the event that it shall
ultimately be determined that indemnitee is not entitled to be indemnified by
the Company; and further provided that no such advancement of expenses shall be
made under this Article IV if it is determined that (i) indemnitee did not act
in good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Company, or (ii) with respect to any
criminal action or proceeding, indemnitee had reasonable cause to believe his or
her conduct was unlawful. Such undertaking shall be accepted without reference
to the financial ability of indemnitee to make such repayment.

ARTICLE V

UNDERWRITTEN REGISTRATIONS

Section 5.1 Demand Underwritten Registrations. If requested by the underwriters
for any underwritten offering of Registrable Securities pursuant to a Demand
Registration, the Company will enter into an underwriting agreement with such
underwriters for such offering. Such agreement shall be reasonably satisfactory
in substance and form to each holder of Registrable Securities being registered
and the underwriters and shall contain such representations and warranties by
the Company and such other terms as are generally prevailing in agreements of
this type, including, without limitation, indemnities substantially as provided
in Article IV.

Section 5.2 Demand Or Piggyback Underwritten Registrations. The holders of
Registrable Securities to be distributed by underwriters of any underwritten
offering of Registrable Securities pursuant to Sections 2.1 or 2.2 shall be
parties to the Company’s underwriting agreement. No underwriting agreement (or
other agreement in connection with such offering) shall require any holder of
Registrable Securities to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such holder, such holder’s Registrable
Securities, such holder’s intended method of distribution and any other
representation required by law.

Section 5.3 Participation In Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements.

ARTICLE VI

PREPARATION; REASONABLE INVESTIGATION

In connection with the preparation and filing of each registration statement
under the Securities Act pursuant to this Agreement, the Company will give the
holders of Registrable Securities registered under such registration statement,
their underwriters, if any, and their respective counsel the reasonable
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, and will give each of them such access
to its books and records and such opportunities to discuss the business of the

 

11



--------------------------------------------------------------------------------

Company with its officers and the independent public accountants who have
certified its financial statements as shall be necessary, in the opinion of such
holders’ and such underwriters’ respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act.

ARTICLE VII

TERMINATION

This Agreement, other than the provisions of Article IV insofar as they relate
to completed offerings, shall terminate as to any holder of Registrable
Securities that is a party hereto, except with respect to registrations
previously requested or in process, on the first to occur of (i) the date such
holder no longer beneficially owns, directly or indirectly, at least 5% of the
Class A Common, and (ii) at such time the holders of the Registrable Securities
may sell such Registrable Securities, without volume restriction, pursuant to
Rule 144 of the Securities Act.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Current Public Information. The Company shall file all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations adopted by the Commission
thereunder and shall take such further action as any holder or holders of
Restricted Securities may reasonably request, all to the extent required to
enable such holders to sell Restricted Securities pursuant to (i) Rule 144
adopted by the Commission under the Securities Act (as such rule may be amended
from time to time) or any similar rule or regulation hereafter adopted by the
Commission, or (ii) short-form registrations. Upon request, the Company shall
deliver to any holder of Restricted Securities a written statement as to whether
it has complied with such requirements.

Section 8.2 Underwriting Of Demand Registrations. If, pursuant to Section 2.1 an
Initiating Holder intend to distribute the Registrable Securities covered by its
request by means of an underwriting, such Initiating Holder shall so advise the
Company as a part of its request made pursuant to Section 2.1 and the Company
shall include such information in the Demand Notice. The Company will select the
investment banker(s) and manager(s) to administer any offering effected pursuant
to a Demand Registration or Piggyback Registration, provided, however, that in
the case of a Demand Registration such selection shall be subject to approval of
the holders of a majority of the Registrable Securities to be included in such
Demand Registration, which approval shall not be unreasonably withheld or
delayed

Section 8.3 Remedies. Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties to this Agreement agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 8.4 Amendments And Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company, Gaiam and Riverside.

Section 8.5 Successors And Assigns. Except as otherwise provided, all covenants
and agreements in this Agreement by or on behalf of any of the parties hereto
will bind and inure to the benefit of the respective successors and assigns of
the parties hereto whether so expressed or not. Except as otherwise provided in
any express assignment of this Agreement by a holder of Registrable Securities,
the provisions of this Agreement which are for the benefit of holders of
Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities.

Section 8.6 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

Section 8.7 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which when taken
together shall constitute one and the same instrument.

Section 8.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware, without regard to the
applicable principles of conflicts of laws thereunder.

Section 8.9 Notices. Any notice, demand, claim or other communication under this
Agreement shall be in writing and shall be deemed given upon delivery if
delivered personally, upon mailing if sent by certified mail, return receipt
requested, postage prepaid, or upon completion of transmission and confirmation
of receipt if sent by email, telecopy or facsimile, to the parties at the
following address (or such other address as may be provided in writing from time
to time by one party to the other party after the date hereof):

To Gaiam:

Gaiam, Inc.

833 W. South Boulder Road

Louisville, CO 80027-2452

Attention: Chief Executive Officer

Facsimile: (303) 222-3609

 

13



--------------------------------------------------------------------------------

If to Riverside to:

Riverside renewable Energy Investments, LLC

c/o Riverside Partners

One Exeter Plaza

699 Boylston Street

Boston, Massachusetts

Attention: David Belluck

Facsimile: (617) 351-2801

To Real Goods:

Real Goods Solar, Inc.

833 W. South Boulder Road

Louisville, CO 80027-2452

Attention: Chief Financial Officer

Facsimile: (415) 456-2855

Section 8.10 Entire Agreement. This Agreement constitutes the entire agreement
of the parties concerning the subject matter hereof, and supersedes all other
agreements, whether or not written, in respect of its subject matter.

Section 8.11 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the parties and shall not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without this Agreement.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

Gaiam, Inc. By:                                
                                                                  Name:  
                                                                       
                        Title:                                
                                                                  Riverside
Renewable Energy Investments, LLC By:                                
                                                                  Name:  
                                                                       
                        Title:                                
                                                                  Real Goods
Solar, Inc. By:                                
                                                                  Name:  
                                                                       
                        Title:                                
                                                                 

[Signature Page to Amended and Restated Registration Rights Agreement]